DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-10 and 12-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Lujak teaches a system for generating an emergency route plan for an infrastructure, the system comprising: a memory including computer program code for one or more programs (one or more memories to store one or more programs i.e. SB agent memory storing instructions (see e.g. page 268, last paragraph), smartphone memory storing instruction (page 267, section User Agents, first paragraph) and a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph); and at least one processor (the instructions are processed by a processor, e.g. the smartphone comprises a processor which would execute the stored program or application for navigation, page 267, section User Agents, first paragraph, or a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph) to: obtain indoor map data of the infrastructure, wherein the indoor map data comprises one or more first exit routes to one or more exits in the infrastructure (evacuation network modeling from the smart building floor plan [or indoor map data], which includes one or more routes to staircase F, see e.g. FIG. 4 and Case Study, page 275-278); obtain first location data associated with an indoor emergency event (an indoor emergency event can be determined, see e.g. page. 271, last paragraph, wherein sensors are associated with a location or space inside an indoor environment as suggested in the paragraph); provide the one or more second exit routes to one or more subjects (the routes are provided to one or more subjects in the smart building; 
Kikiras, in a same or similar field of endeavor, teaches generate one or more second exit routes to one or more exits, based on first location data and one or more first exit routes (calculating and generating one or more exit routes, see e.g. para. [0013-14], based on location data i.e. fire, smoke, or current location etc., see e.g. para. [0013], and pre-stored data associated with the facility or building, see e.g. para. [0010], see e.g. para. [0013-14], [0040] and FIG. 3 where standard exist path and safe exit paths are depicted).
Hou, in same or similar field of endeavor, teaches one or more subjects comprise at least one automated guided vehicle, and where one or more processors are further configured to transmit vehicle navigation instruction to the one or more subjects (an autonomous vehicle, see e.g. para. [0005], can receive route navigation instruction[s] from a remote vehicle, comprising one or more processors; see e.g. para.  [0083] and FIGS. 2B-4).
However, the prior art references do not explicitly teach that the vehicle is located inside the infrastructure and the at least one automated guided vehicle to exit the infrastructure based on the one or more second exit routes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688